DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

Claim Status
Claims 1-14 are pending in this Application. Claims 4 and 6-9 have been withdrawn as being directed to a non-elected species. Claims 1-3, 5 and 10-14 are up for examination in this Office Action.

Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  Claim 1 duplicates the limitation “of the plurality” (i.e. of the plurality of the plurality) in line 19.  It appears as .  Appropriate correction is required.
Claims 2, 3 and 5 are objected to merely due to their dependency upon claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dayton (U.S. Publication No. 2013/0277574).
Regarding claim 10, Dayton discloses a system comprising: 

A plurality of ultraviolet emitting light sources (38) constructed to sterilize the surface of the object (70) as shown in Figure 7 (paragraph 57); and 
A holder (72) that substantially surrounds a portion of the object (70) comprising the surface such that, when illuminated, the plurality of ultraviolet emitting light sources sterilize substantially the surface of the object, the holder constructed to be filled with water (paragraph 90), the plurality of ultraviolet emitting light sources (38) comprising a first set of ultraviolet emitting light sources above conveyor and a second set of ultraviolet emitting light sources below conveyor (paragraph 57), the first set of  ultraviolet emitting light sources (38) located above the conveyor disposed in a first row along a first planar surface of an upper portion of the holder (72), and the second set of ultraviolet emitting light sources (38) located below the conveyor disposed in a second row along a second planar surface of a lower portion of the holder (Figure 7).
Should the Applicant disagree with the system of Dayton not utilizing having a set/plurality of ultraviolet emitting light sources, The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04).  Thus, a plurality of ultraviolet emitting light sources is not a patentable distinction over Dayton.

Regarding claim 14, Dayton discloses a method comprising a plurality of activities, comprising: 

Similarly with respect to claim 10, should the Applicant disagree with the system of Dayton not utilizing having a set/plurality of ultraviolet emitting light sources, The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced (See MPEP .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (U.S. Publication No. 2013/0277574) in view of Collard et al. (U.S. Publication No. 2011/0020175).
Dayton is relied upon as set forth above.  While Dayton discloses that medical devices and any equipment that enters a sterile field should be sterilized (paragraph 6), the reference does not appear to disclose that the object is a denture or a container constructed to hold medicine.  Collard discloses a system for sterilizing medical items that may enter a sterile field, wherein the items are sterilized by ultraviolet light (abstract).  The reference continues to disclose that the item is either dentures (paragraph 40) or a container (paragraphs 41 and 42); as exposing the items to ultraviolet light will produce the predictable result of sterilizing said items (paragraphs 2-8).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the ultraviolet light emitting system of Dayton on either dentures or a container that holds medicine because Collard .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dayton (U.S. Publication No. 2013/0277574) in view of Nelson et al. (U.S. Publication No. 2014/0166900).
Dayton is relied upon as set forth above.  While Dayton discloses that medical devices and any equipment that enters a sterile field should be sterilized (paragraph 6), the reference does not appear to disclose that the object is a toothbrush.  Nelson discloses a system for sterilizing medical items that may enter a sterile field, wherein the items are sterilized by ultraviolet light (abstract).  The reference continues to disclose that the item is a toothbrush (Figures 1-4); as exposing the items to ultraviolet light will produce the predictable result of sterilizing said items (paragraphs 5-10).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the ultraviolet light emitting system of Dayton on a toothbrush because Nelson discloses that analogous ultraviolet light emitting systems will produce the predictable result of properly sterilizing said items.  As such, said claims are not patentable over Dayton in view of Nelson.

Allowable Subject Matter
Should the Applicant overcome the objection to claim 1, then said claim 1, and the claims that depend therefrom would be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN JOYNER/           Primary Examiner, Art Unit 1799